Case:21-01100-MER Doc#:31 Filed:06/17/21    Entered:06/17/21 15:58:28 Page1 of 10




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF COLORADO

                                                 )
  In re: MATTHEW CURTIS WITT,                    )   Case No.
                                                 )   17-17630-MER
                Debtor.                          )
                                                 )   Chapter
  Address:      2792 Greatwood Way               )   7
             Highlands Ranch, CO 80126
                                                 )
                                                 )
  SSN:         XXX-XX-4130                       )
                                                 )
                                                 )
         NOEL WEST LANE III                      )
             Plaintiff                           )   Adversary Proceeding No.
                                                 )   21-001100-MER
  MATTHEW CURTIS WITT, DEFENDANT,                )
               AND                               )
  MATTHEW CURTIS WITT, PRESIDENT AND SR.         )
  LOAN OFFICER, SILVER LEAF MORTGAGE, INC.       )
  SILVER LEAF MORTGAGE, INC.                     )
  NICOLE WITT                                    )
  NICOLE WITT, OWNER SILVER LEAF
                                                 )
  MORTGAGE, INC.
                                                 )
  ALL AMERICAN RECORDS MANAGEMENT
  DELTA SOLUTIONS                                )
  DAVID KAHN                                     )
  DAIVD KAHN, OWNER DELTA SOLUTIONS              )
  TORREY LIVENICK                                )
  TORREY LIVENICK, ESQ.                          )
  LIVENICK LAW                                   )
  MILLER & LAW P.C.                              )
  DAVID B. LAW                                   )
  DAVID B. LAW, MILLER & LAW P.C.                )
  DAVID OPPENHEIMER                              )
  DAVID OPPENHEIMER, MILLER & LAW P.C.           )
  DAVID OPPENHEIMER, DAVID S. OPPENHEIMER
                                                 )
  LAW
  GLENN MERRICK                                  )
  GLENN MERRICK & ASSOCIATES                     )
  GLENN MERRICK, MERRICK, SHANER,                )
  BERNSTEIN, LLC                                 )
  FIVE (5) DOES                                  )
            Defendants.                          )
Case:21-01100-MER Doc#:31 Filed:06/17/21                  Entered:06/17/21 15:58:28 Page2 of 10




      DEFENDANTS MILLER & LAW P.C., DAVID B. LAW AND DAVID S.
  OPPENHEIM’S JOINT OBJECTION TO PLAINTIFF’S NOTICE OF MOTION AND
   MOTION TO STRIKE DEFENDANT MILLER & LAW’S MOTION TO DISMISS


        Defendants, Miller & Law P.C. (“M&L”), David B. Law and David S. Oppenheim,

 hereby Jointly Object to Plaintiff’s Notice of Motion and Motion to Strike Defendant Miller &

 Law’s Motion to Dismiss [Docket No. 17] (the “Motion to Strike”), and as grounds for its

 Objection states as follows:

        Attempt to confer prior to filing Motion: Prior to filing this Objection, the undersigned

 attempted to confer with Noel West Lane III (“Mr. Lane”) about the substance of the Motion to

 Strike. Mr. Lane has refused to withdraw his Motion to Strike and therefore M&L is filing this

 Objection. M&L is not aware of any attempt on Lane’s part to confer with M&L or any of its

 attorneys prior to his filing of the Motion to Strike.



                 I.     INTRODUCTION AND STATEMENT OF THE CASE

        1.      Mr. Lane filed this case under the mistaken belief that certain boxes of documents

 belonging to Matthew Curtis Witt (“Mr. Witt”) had been destroyed (“The Boxes”). Again, as

 stated in Miller & Law, P.C.’s Motion to Dismiss for Failure to State a Claim Upon Which Relief

 Can Be Granted [Docket No. 10], (the “M&L Motion to Dismiss”) they have not been destroyed.

 Mr. Lane asserts that the Boxes contain evidence of an alleged mortgage fraud that Mr. Witt

 committed against him in 2008. See Complaint at 64. Mr. Lane has also made baseless

 accusations of misconduct against Mr. Witt’s and his own former attorneys. Mr. Lane filed his

 Amended Complaint [Docket No. 7] on May 10, 2021.

        2.      M&L filed it’s the M&L Motion to Dismiss on May 26, 2021.


                                                   2
Case:21-01100-MER Doc#:31 Filed:06/17/21                Entered:06/17/21 15:58:28 Page3 of 10




        3.      Mr. Lane filed his Notice of Motion and Motion to Strike Defendant Miller &

 Law’s Motion to Dismiss [Docket No. 17] on June 4, 2021. The Motion to Strike requests that

 the Court strike the M&L Motion to Dismiss in its entirety but offers no legitimate grounds (in

 a similar fashion to the underlying Amended Complaint filed by Mr. Lane). The Motion to

 Strike is procedurally defective on its face because a motion to dismiss a complaint is not a

 pleading which can be the subject of a motion to strike.

        4.      Typically, a motion to strike is brought pursuant F.R.C.P. 12(f) and is directed at

 one or more individual allegations contained in a pleading and not the entire pleading. However,

 Mr. Lane makes no reference at all to F.R.C.P. 12(f) in his Motion to Strike. He does not assert

 that any of what is stated in M&L’s Motion to Dismiss should be stricken because it is redundant,

 immaterial, impertinent or scandalous.       Similar to the content of Mr. Lane’s Amended

 Complaint, it is difficult to determine precisely what grounds Mr. Lane is asserting as the basis

 for striking M&L’s Motion to Dismiss because the Motion to Strike is mostly filled with

 repetitive and largely irrelevant factual allegations against the undersigned.

        5.      To the best of M&L’s ability to determine, it is apparent Mr. Lane simply does

 not like M&L’s Motion to Dismiss and it appears that he asserts two grounds for which he

 requests that M&L’s Motion to Dismiss be stricken: (1) M&L is not represented by “outside

 counsel” which he claims is required under C.R.S. §13-1-127 See Motion para 54-55; and, (2)

 M&L violated Colorado Rules of Professional Conduct 1.7 and/or 1.9 in representing Matthew

 C. Witt and 3.3 by not fully informing the court of its prior representations of Mr. Witt, which

 in turn, Mr. Lane contends somehow violates his rights under the Fourteenth Amendment. See

 Motion para 51-53 & 56. Neither of these alleged grounds is factually correct and even if they

 were, offer no legal reason to strike M&L’s Motion to Dismiss. Further, Mr. Lane has made



                                                  3
Case:21-01100-MER Doc#:31 Filed:06/17/21                 Entered:06/17/21 15:58:28 Page4 of 10




 false statements about the requirements of C.R.S. §13-1-127 and the case law he offers in support

 of his argument. Regardless of whether Mr. Lane’s false statements about the law are deliberate

 or the end product of incompetence, negligence or ignorance, he should be sanctioned by this

 Court.



           II.    LEGAL STANDARDS APPLICABLE TO MOTIONS TO STRIKE

          6.     Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, “[u]pon motion

 made by a party before responding to a pleading . . . the court may order stricken from any

 pleading . . . any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

 “The purpose of Rule 12(f) is to save the time and money that would be spent litigating issues

 that will not affect the outcome of the case.” United States v. Smuggler–Durant Mining Corp.,

 823 F.Supp. 873, 875 (D. Colo. 1993). 15.

          7.     Motions to strike under Rule 12(f) are generally disfavored and the decision of

 whether or not such a motion should be granted rests within the sound discretion of the court.

 FDIC v. Isham, 782 F.Supp. 524, 529 (D. Colo. 1992); see also United States v. Shell Oil Co.,

 605 F.Supp. 1064, 1085 (D. Colo. 1985) (citing 5 Wright & Miller, Federal Practice and

 Procedure § 1380, at 783 (1969)). Striking portions of a pleading “is a drastic remedy to be

 resorted to only when required for the purposes of justice. […] The motion to strike should be

 granted only when the [allegations] to be stricken ha[ve] no possible relation to the controversy.”

 Augustus v. Board of Public Instruction, 306 F.2d 862, 868 (5th Cir. 1962) (quoting Brown &

 Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953)). 16.

          8.     When a party seeks to strike allegations on the grounds that they are impertinent

 and immaterial, it is well-settled that “the motion will be denied, unless it can be shown that no



                                                   4
Case:21-01100-MER Doc#:31 Filed:06/17/21               Entered:06/17/21 15:58:28 Page5 of 10




 evidence in support of the allegation would be admissible.” Shell Oil, 605 F.Supp. at 1085

 (quoting Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976)). Only

 allegations “so unrelated to plaintiff’s claims as to be unworthy of any consideration” should be

 stricken. Id. (quoting EEOC v. Ford Motor Co., 529 F.Supp. 643, 644 (D. Colo. 1982)).



                                       III.   ARGUMENT

 A.     Mr. Lane’s Motion is Procedurally Defective Because a Motion to Strike cannot be brought

        with respect to a Motion to Dismiss a Complaint.

        9.      A motion to strike may only be filed against a pleading and may not be filed

 against a motion:

        . . .the Court must first ask whether Fed.R.Civ.P. 12(f) is the proper mode for attempting

        to strike Clarendon's aforementioned papers. Pursuant to Rule 12(f), a motion may be

        made by a party, or by the court sua sponte, to have “stricken from any pleading any

        insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

        (Emphasis added). For the purposes of Rule 12(f), what constitutes a pleading must be

        determined with respect to Fed.R.Civ.P. 7(a). An answer is explicitly defined as a

        pleading, and therefore may be appropriately stricken pursuant to Rule 12(f). On the

        other hand, a motion is not a pleading, and therefore “it is not proper under Fed.R.Civ.P.

        12(f) to make a motion to strike a motion.” 61A Am.Jur.2d Pleading § 507 (2007); see

        also Sidney–Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir.1983) (“Under the

        express language of the rule, only pleadings are subject to motions to strike.”).

 Structural Concrete Products, LLC v. Clarendon America Ins. Co., 244 F.R.D. 317, 321 (D.C.

 E.D.Vg 2007). See also Knight v. U.S., 845 F.Supp. 1372, (D. Ariz. 1993) affed. 77 F.3d 489,



                                                 5
Case:21-01100-MER Doc#:31 Filed:06/17/21                Entered:06/17/21 15:58:28 Page6 of 10




 cert. denied 117 S.Ct. 238, 519 U.S. 894, 136 L.Ed.2d. 168. (Motions to strike apply only to

 pleadings and not to motions.).

         10.     The Motion to Strike should never have been filed and must be immediately

 denied and dismissed by the Court. It is so procedurally defective as to be substantially

 frivolous, vexatious and completely unreasonable. M&L should never have had to spend its

 time and resources addressing the Motion to Strike and should be awarded all of its costs and

 attorney’s fees incurred in the process of this Objection.

 B.      Mr. Lane’s statements about C.R.S. §13-1-127 and supporting case law are false.

         11.     In paragraph 54 of the Motion to Strike, Mr. Lane falsely asserts that C.R.S. §13-

 1-127 requires that a corporation like M&L must be represented by “outside counsel” and cites

 the case of “Weston v. T & T, LLC, App.2001, 271 P3d 552” in support. This is an entirely

 false statement of the law. The phrase “outside counsel” does not appear anywhere in C.R.S.

 §13-1-127 and it is not ever used in Weston. Copies of C.R.S. §13-1-127 and the Weston case

 are attached hereto and incorporated by this reference as Exhibits 1 & 2. The only requirement

 for counsel set forth in C.R.S. §13-1-127 is that they be a “licensed attorney.” See Weston at

 556-557.

         12.     Weston describes the public policy behind requiring corporations to be

 represented by licensed attorneys and in doing so brings to light the very problem Mr. Lane has

 created in this case:

         “Thus, unlike a natural person, it generally cannot appear or act in a judicial proceeding

         in person, but must be represented by a licensed attorney.” Keller Corp. v. Kelley, 187

         P.3d 1133, 1136 (Colo.App.2008). One of the public policy motivations for this and

         similar statutory provisions that regulate the practice of law is to prevent laying “open



                                                  6
Case:21-01100-MER Doc#:31 Filed:06/17/21                 Entered:06/17/21 15:58:28 Page7 of 10




        the gates to the practice of law for entry to those corporate officers or agents who have

        not been qualified to practice law and who are not amenable to the general discipline of

        the court.” Woodford Mfg. Co. v. A.O.Q., Inc., 772 P.2d 652, 653 (Colo.App.1988)

        (quoting Union Sav. Ass'n v. Home Owners Aid, Inc., 23 Ohio St.2d 60, 262 N.E.2d 558,

        561 (1970)). Such regulations are also meant to protect “citizens and litigants in the

        administration of justice, against the mistakes of the ignorant ... and the machinations of

        [the] unscrupulous.” Bennie v. Triangle Ranch Co., 73 Colo. 586, 588, 216 P. 718, 719

        (1923).


 Id.


        13.       In this instance, it does not matter if Mr. Lane’s false statement of the law is a

 “mistake of the ignorant” or the “machinations of the unscrupulous.” Mr. Lane has made a false

 statement of the law to the Court and all parties in this case and he must face consequences for

 that (in the same fashion as he should face the consequences of commencing this lawsuit to begin

 with). The Motion to Strike must be immediately denied and Mr. Lane should be sanctioned by

 the Court for his misrepresentation of the law.

 C.     Mr. Lane’s allegations that M&L has violated the Colorado Rules of Professional

        Conduct offers no basis to strike the Motion to Dismiss.

        14.       M&L denies in the strongest possible terms that it (or any attorney working with

 M&L) has violated any of the Rules of Professional Conduct at any time in its representation of

 Mr. Lane or any other party. However, if M&L had violated any such rules (which, again, it has

 not), such violations do not give rise to any private causes of action or offer any legal basis to

 strike a motion to dismiss a complaint. M&L incorporates the citations and argument set forth

 in paragraphs 23 & 24 of the Motion to Dismiss as if fully set forth herein.

                                                   7
Case:21-01100-MER Doc#:31 Filed:06/17/21                   Entered:06/17/21 15:58:28 Page8 of 10




        15.     Mr. Lane offers no supporting statutes, rules of civil procedure or citations to

 case law to support the idea that his allegations of violated rules of professional conduct give

 rise to grounds for striking M&L’s Motion to Dismiss. He can offer no such support for his

 arguments because no such support exists. M&L cannot offer any case law citations to show

 that Mr. Lane’s arguments are invalid because extensive research has not uncovered a single

 case which has given Mr. Lane’s argument sufficient weight to even consider it.



                                      III.     CONCLUSION

       16.      Lane’s Motion to Strike is based upon false factual and legal premises, is

 procedurally defective, and must be denied.

       17.      Defendants David Law and David Oppenheim, who joined in M&L’s Motion to

 Dismiss, also join in and fully support this Objection.

        WHEREFORE, Defendant Miller & Law P.C. respectfully requests the Court enter an

 order denying the Motion to Strike and grant such other and further relief as the Court deems

 appropriate.

        Dated: June 17, 2021

                                               Respectfully Submitted,



                                                /s/ Shaun A. Christensen
                                               Shaun A. Christensen, #23131
                                               MILLER & LAW, P.C.
                                               1900 West Littleton Boulevard
                                               Littleton, Colorado 80120
                                               Telephone: (303) 722-6500
                                               Facsimile: (303) 722-9270
                                               sac@millerandlaw.com
                                               Attorney for Defendant



                                                  8
Case:21-01100-MER Doc#:31 Filed:06/17/21     Entered:06/17/21 15:58:28 Page9 of 10




                                   Joining

                                   /s/ David B. Law
                                   David B. Law, #27370
                                   MILLER & LAW, P.C.
                                   1900 West Littleton Boulevard
                                   Littleton, Colorado 80120
                                   Telephone: (303) 722-6500
                                   Facsimile: (303) 722-9270
                                   dbl@millerandlaw.com
                                   Defendant

                                   /s/ David S. Oppenheim
                                   David S. Oppenheim, #11004
                                   MILLER & LAW, P.C.
                                   1900 West Littleton Boulevard
                                   Littleton, Colorado 80120
                                   Telephone: (303) 722-6500
                                   Facsimile: (303) 722-9270
                                   dso@millerandlaw.com
                                   Defendant




                                     9
Case:21-01100-MER Doc#:31 Filed:06/17/21               Entered:06/17/21 15:58:28 Page10 of 10




                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of June, 2021, a true and correct copy of the forgoing
 DEFENDANTS MILLER & LAW P.C., DAVID B. LAW AND DAVID S. OPPENHEIM’S
 JOINT OBJECTION TO PLAINTIFF’S NOTICE OF MOTION AND MOTION TO
 STRIKE DEFENDANT MILLER & LAW’S MOTION TO DISMISS was served via the
 CM/ECF system and via U.S. Mail, first class, postage pre-paid, pursuant to applicable Fed. R.
 Bankr. P. and the L.B.R. addressed to the following:

 VIA CM/ECF:

  Kelsey Jaime Buechler                                   Torrey Livenick
  jamie@kjblawoff.com;Sharon@kjblawoffice.com             torrey@livenicklaw.com

  Glenn W. Merrick                                        Samuel J. Stoorman
  gwm@msbfirm.com; jtb@msbfirm.com                        lawfirm@stoorman.com

 VIA U.S. MAIL:

  Delta Solutions                                   Defendant Five (5) Does
  1114 Neon Forrest Circle                          NO ADDRESS PROVIDED
  Longmont, CO 80504

  David Kahn                                        David Kahn
  1114 Neon Forest Circle                           Owner Delta Solutions
  Longmont, Colorado 80504                          1114 Neon Forest Circle
                                                    Longmont, Colorado 80504

  Noel West Lane III                                Matthew Curtis Witt
  1060 Ingalls Street                               2792 Greatwood Way
  Lakewood, CO 80214-2129                           Highlands Ranch, Colorado 80126

  Nicole Witt                                       Trustee
  Owner Silver Leaf Mortgage, Inc.                  Tom H. Connolly
  2792 Greatwood Way                                950 Spruce Street, Suite 1C
  Highlands Ranch, CO 80126                         Louisville, Colorado 80027

  Charles S. Parnell
  4891 Independence Street, Suite 240
  Wheat Ridge, Colorado 80033

                                                      MILLER & LAW, P.C.


                                                      /s/ Emily M. Hare
                                                      Emily M. Hare, Paralegal

                                                 10
